1
2
3                                                                J S -6
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   DANIEL BROWN,                            Case No. 2:21-CV-05325 SVW (KES)
12                         Petitioner,
                                                              JUDGMENT
13          v.
14   THERESA CISNEROS, Acting
     Warden,
15
                           Respondent.
16
17
18         Pursuant to the Court’s Order Summarily Dismissing Petition for Writ of
19   Habeas Corpus for Lack of Subject Matter Jurisdiction,
20         IT IS ADJUDGED that the Petition is dismissed without prejudice.
21
22   DATED: ___________________
             July 8, 2021

23
24                                        ____________________________________
                                          STEPHEN V. WILSON
25                                        UNITED STATES DISTRICT JUDGE
26
27
28
